Citation Nr: 0611978	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-18 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1962 to 
January 1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in April 2004, and a 
substantive appeal was received in May 2004.  

Further, the initial November 2002 rating decision also 
denied entitlement to service connection for left shoulder 
disability and jungle rot, and the veteran's notice of 
disagreement indicated that he wished to appeal these issues.  
However, a subsequent rating decision in March 2004 granted 
service connection for rotator cuff impingement syndrome with 
arthritis and dislocation/subluxation of the left shoulder 
and mild onychomycosis of all toes and intermittent tinea 
pedis (claimed as jungle rot).  This decision also granted 
the new issue of service connection for rotator cuff 
impingement syndrome with arthritis of the right shoulder.  
The veteran filed a notice of disagreement in May 2004 as to 
the ratings assigned by the March 2004 rating decision.

An informal conference was held in October 2004 and 
subsequently, the veteran provided a statement indicating 
that he would withdraw his appeal if he received 30 percent 
for his right shoulder disability, 20 percent for his left 
shoulder disability and 10 percent for his feet, which was 
granted in an October 2004 rating decision.  Thus, the Board 
finds that the veteran's appeal has been withdrawn and these 
issues are no longer in appellate status.    


FINDING OF FACT

Diabetes mellitus type II was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current diabetes mellitus type II otherwise 
related to such service or to any injury during service. 




CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
September 2002 VCAA letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the September 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in September 2002, which was prior 
to the November 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and private treatment records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no VA examination is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  Moreover, no additional pertinent evidence 
has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
diabetes mellitus type II.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records do not show any 
treatment for or diagnosis of diabetes mellitus type II.  
Specifically, the veteran's January 1966 service examination 
prior to discharge and his own contemporaneous medical 
history do not show diabetes mellitus type II during service, 
despite listing other medical conditions.  The first post 
service treatment that indicated that the veteran had 
diabetes mellitus type II was a private treatment record 
dated February 2001, 35 years after service.  There is no 
other pertinent medical evidence of record.

Therefore, the Board finds that service connection for 
diabetes mellitus type II is not warranted.  There is no 
medical evidence of diabetes in service and there is no 
competent medical evidence linking the veteran's current 
diabetes mellitus to service.  The first post service 
treatment record is 35 years after service so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Further, there is no medical evidence that 
the veteran had diabetes mellitus within one year of 
discharge so the service incurrence of diabetes mellitus can 
not be presumed.  Thus, a preponderance of the evidence is 
against the veteran's claim for diabetes mellitus type II.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board also notes that 38 C.F.R. § 3.309(e) provides that 
if the veteran was exposed to herbicides during service and 
at any time after service, diabetes mellitus type II 
manifests to a degree of 10 percent or more, there is a 
rebuttable presumption that diabetes mellitus type II is 
service connected.  However, in this case, the veteran has 
never claimed that he was exposed to herbicides while in 
service and his DD 214 shows that he was never stationed in 
the Republic of Vietnam.  Thus, this presumption is not 
applicable.


ORDER

Entitlement to service connection for diabetes mellitus type 
II is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


